COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00139-CV


IN RE K.A.                                                            RELATOR



                                     ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 231-438958-08

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The court has considered relator’s petition for writ of habeas corpus and

relator’s emergency motion for temporary relief and is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of habeas corpus and

relator’s emergency motion for temporary relief are denied.

                                                  PER CURIAM

PANEL: WALKER, GABRIEL, and KERR, JJ.

DELIVERED: April 27, 2017




      1
       See Tex. R. App. P. 47.4.